         Case 1:19-cv-00445-BLW Document 44 Filed 09/08/20 Page 1 of 3




Christopher D. Boyd
Adams County Prosecuting Attorney
P.O. Box 604
Council, ID 83612
Telephone: (208) 253-4141
Fax: (208) 498-9721
cboyd@co.adams.id.us

Lawson E. Fite (Ore. Bar #055573), Pro Hac Vice
American Forest Resource Council
700 N.E. Multnomah, Suite 320
Portland, Oregon 97232
Telephone: (503) 222-9505
Fax: (503) 222-3255
lfite@amforest.org

Attorneys for Defendant-Intervenors

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO
                                SOUTHERN DIVISION


ALLIANCE FOR THE WILD ROCKIES, et al.,            No. 1:19-cv-00445-BLW

       Plaintiffs,
                                                  MOTION TO ALTER OR AMEND
       v.                                         JUDGMENT BY DEFENDANT-
                                                  INTERVENORS PAYETTE FOREST
UNITED STATES FOREST SERVICE, et al.,             COALITION AND ADAMS COUNTY

       Defendants,                                [Fed. R. Civ. P. 59(e)]

PAYETTE FOREST COALITION, an
unincorporated Idaho association, and ADAMS
COUNTY, a political subdivision of the State of
Idaho,

      Defendant-Intervenors.




MOTION TO ALTER OR AMEND JUDGMENT – PAGE 1
         Case 1:19-cv-00445-BLW Document 44 Filed 09/08/20 Page 2 of 3




                           MOTION FOR SUMMARY JUDGMENT

       Defendant-intervenors Payette Forest Coalition and Adams County hereby move this

Court to alter or amend its judgment of August 11, 2020 (ECF No. 40), pursuant to Fed. R. Civ.

P. 59(e). This Motion is supported by the accompanying Memorandum in Support, Declaration

of Jack Schwartz, and the Court file in this action. Defendant-intervenors request the judgment

be amended so that project activities other than commercial timber management in MPC 5.2

areas may continue, as the latter were the only activities challenged by plaintiff.

       WHEREFORE, defendant-intervenors Adams County and the Payette Forest Coalition

request that the Court grant the instant Motion, and thereby amend its judgment.

       Respectfully submitted this 8th day of September, 2020.


                                              /s/ Christopher D. Boyd
                                              Christopher D. Boyd
                                              Prosecuting Attorney
                                              Adams County Prosecutor’s Office
                                              P.O. Box 604
                                              Council, ID 83612
                                              Telephone: (208) 253-4141
                                              Fax: (208) 498-9721
                                              cboyd@co.adams.id.us

                                              /s/ Lawson E. Fite
                                              Lawson E. Fite (Ore. Bar #055573)
                                              Pro Hac Vice
                                              American Forest Resource Council
                                              700 N.E. Multnomah, Suite 320
                                              Portland, Oregon 97232
                                              Telephone: (503) 222-9505
                                              Fax: (503) 222-3255
                                              lfite@amforest.org

                                              Attorneys for Defendant-Intervenors




MOTION TO ALTER OR AMEND JUDGMENT – PAGE 2
         Case 1:19-cv-00445-BLW Document 44 Filed 09/08/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I, hereby certify that on the 8th day of September, 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:



Claudia M. Newman, Attorney for Plaintiffs            newman@bnd-law.com
David A. Bricklin, Attorney for Plaintiffs            bricklin@bnd-law.com
                                                      cahill@bnd-law.com
Sean C. Duffy, Attorney for Federal Defendants        sean.c.duffy@usdoj.gov
                                                      efile_nrs.enrd@usdoj.gov


                                                      /s/ Lawson E. Fite
                                                          Lawson E. Fite




MOTION TO ALTER OR AMEND JUDGMENT – PAGE 3
